         Case 1:07-cr-00003-LAP Document 884 Filed 12/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 07-CR-3 (LAP)

HISAN LEE,                                              ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       The Court is in receipt of Mr. Lee’s update [dkt. no. 883].

The Clerk of the Court shall send a copy of this order to Mr.

Lee.

SO ORDERED.

Dated:       December 23, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
